DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamarkin et al. (US 20160170928).
Claim 23: Tamarkin et al. (hereinafter Tamarkin) discloses a method (abstract) comprising: generating or obtaining a data packet (signal) by one or more computing components (IC chip 125); and transmitting the data packet using at least one pin (111B, Paragraph 0018) included in a first row (at 111B) of a plurality of pins (111) and at least one pin (111A) included in a second row (at 111A) of a plurality of pins (111), wherein the first and second rows are disposed substantially parallel to each other on a same side of a peripheral device (as shown in Fig 2) that includes the one or more computing components (Paragraph 0020, 0021, Fig 1, Fig 2, Fig 6); wherein the same side (right side, Fig 2) of the peripheral device includes a first plane portion (171B) and a second plane portion (171A), the first row (top, at 111B, right side, Fig 2) disposed on the first plane portion (171B) and the second row (bottom, at 111A, right 
Claim 24: Tamarkin further discloses receiving a second data packet using at least one pin (112B) included in a third row (at 112B, Fig 2) of a plurality of pins and at least one pin (112A) included in a fourth row (at 112A, Fig 2) of a plurality of pins, wherein the third and fourth rows are disposed substantially parallel (top and bottom, Fig 2) to each other on another side (left side) of the peripheral device that is a side opposite the same side (Paragraph 0020, Fig 1, Fig 2, Fig 6). 
Claim 25: Tamarkin discloses the peripheral device comprises a peripheral component interconnect express (PCIe) card or a PCIe riser card (101, Fig 1).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US 2016/0170928) in view of Mason et al. (US 2013/0084754).
Claim 16: Tamarkin discloses an apparatus comprising: a peripheral component interconnect express (PCIe) device (101) including one or more computing 
Tamarkin does not disclose the PCIe connector (322) including first, second, third and fourth connector rows of a plurality of pins, wherein the first and second connector rows are disposed on a first interior side of the PCIe connector and the third and fourth connector rows are disposed on a second interior side of the PCIe connector. 
Mason discloses a connector including first second third and fourth connector rows of a plurality of pins (132, 134, 156, 156, Fig 2), wherein the first and second connector rows are disposed on a first interior side of the connector and the third and fourth connector rows are disposed on a second interior side of the connector (as shown in Fig 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Tamarkin as disclosed in order to attain a high density of contacts.
Mason further discloses Claim 17: wherein the connector includes first, second, third, and fourth pinout rows (shown at 170, Fig 4) of a plurality of pins, and wherein Claim 18:  a printed circuit board (PCB) (148, Fig 1) electrically coupled to the first, second, third, and fourth pinout rows. Claim 20:  a pin of the first row and a pin of the second row adjacent to the pin of the first row are substantially collinear with each other in a direction perpendicular to a major direction of the first and second rows (Fig 3). Claim 21: wherein a pin of the first row and a pin of the second row adjacent to the pin of the first row are non-collinear with each other in a direction perpendicular to a major direction of the first and second rows (in an exemplary embodiment, they are staggered, Paragraph 0020). Claim 22: the first row is substantially parallel to the second row and the first row is disposed between the one or more computing components and the second row on the first side of the PCIe device (Fig 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have pinout rows electrically corresponding to the connector rows and connected to a printed circuit board, in order to transmit signals from the device. Moreover, it would have been obvious to have an arrangement of the rows that allows for connection to the PCIe device. 
Allowable Subject Matter
Claims 1 and 3-7 are allowed. Allowability resides, at least in part, with the prior art not showing or fairly disclosing the first row is disposed on the first side between the 
Claims 8 and 10-15 are allowed. Allowability resides, at least in part, with the prior art not showing or fairly disclosing the first interior side includes a first plane portion and a second plane portion, in combination with all the remaining limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MILAGROS JEANCHARLES/           Examiner, Art Unit 2833                                                                                                                                                                                             

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833